DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mahamedi on 7/8/2022.
The application has been amended as follows: 
Cancel claims 1-2
Claims 3 and 4: 
line 8, delete “adapted to move” and insert –moving—
line 21, before “along” insert –to move horizontally—
Claim 4: line 14, delete “said floating roof” and insert – a floating roof of the floating roof tank--
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Wetlesen et al. and Hulbert, Jr. et al.  The prior art fails to teach the limitations of claims 3-4, specifically failing to teach the structural features in combination with the processing steps.  The prior art fails to teach a support rail mounted on the frame of the trolley , said support rail lying in a horizontal plane, an arm extending perpendicular from the support rail, the arm lying in said horizontal plane, the arm moving horizontally along the support rail; a vertical rail mounted for up and down reciprocation about an end of said arm; and a water nozzle mounted on said vertical rail for delivering a jet of water parallel to the arm; installing the trolley on top of the floating roof, operating a drive system to reciprocate the vertical rail up and down about the arm while directing a jet of water against the side of the floating roof  or against an inner surface of the tank shell and periodically indexing the arm to move horizontally along the support rail to as to position the vertical rail to clean a second vertical swath of the side of the floating roof or the inner surface of the tank shell in a floating roof tank. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/ Primary Examiner, Art Unit 1711                                                                                                                                                                                                       bsc